Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative sent e-mail to examiner on 6-26-21 with proposal for claim 1.  See INTERVIEW SUMMARY ATTACHMENT.
	Examiner commented that the 6-26-21 proposal raises 112A new matter issues.  Examiner provided the following example:  In the 6-26-21 proposal, "a portion of the plurality of wavy sipes extends from an apex corner portion of each of the plurality of notch portions" reads on two wavy sipes extending from the same apex corner portion.  The single illustrated embodiment of FIGURE 1 fails to reasonably convey two wavy sipes extending from the same apex corner portion and therefore fails to reasonably convey "a portion of the plurality of wavy sipes extends from an apex corner portion of each of the plurality of notch portions".
	Examiner noted that examiner's proposed changes to claim 1 presented by applicant in the interview dated 6-16-21 did not limit claim 1 to only one straight sipe opening to the edge portion of the land portion.  Examiner noted that examiner's proposed changes to claim 1 presented by applicant in the interview dated 6-16-21 did not limit claim 1 to only one straight sipe opening to an inclined edge portion of each of the plurality of notch portions.  Examiner emphasized that examiner's proposal in the interview dated 6-16-21 failed to limit claim 1 using the term "only".



e-mail dated 6-10-21 (see INTERVIEW SUMMARY ATTACHMENT to Interview Summary dated 6-16-21), examiner made the following proposal to place claim 1 in condition for allowance:
	(1) on line 5, after "wherein", change "at least one" to --a wavy sipe--;
	(2) on line 6, after "an apex corner portion of" change "at least one" to
	--a notch portion--;
	(3) on line 10, after "wherein" change "at least one" to --a straight sipe--;
	(4) on line 11, after "land portion, and", change "at least another one" to
	--a straight sipe--;
	(5) on line 13 delete --the at least one of--;
	(6) on line 14, change "is provided" to --are provided--;
	(7) on line 17, change "the at least one wavy sipe" to --the wavy sipe--;
	(8) on line 18, change "the at least one of the plurality of notch portions" to
	--the notch portion--.
Examiner noted that this new proposal fails to limit claim 1 to only one straight sipe opening to the edge portion of the land portion and that this new proposal fails to limit claim 1 to only one straight opening to an inclined edge portion of the notch portion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 28, 2021